    Case: 1:18-cv-02684-SO Doc #: 1 Filed: 11/19/18 1 of 16. PageID #: 1




                  UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF OHIO
                         EASTERN DIVISION

 PAULA FOSTER                                  )   CASE NO.
 5333 Northfield Road, #300                    )
 Bedford Heights, OHIO 44146,                  )   JUDGE
                                               )
                              Plaintiff,       )
                                               )   COMPLAINT
        -vs-                                   )
                                               )
 COVELLI ENTERPRISES, INC.                     )
 3900 E. Market St.                            )   JURY DEMAND ENDORSED
 Warren, Ohio 44484                            )   HEREON
                                               )
       -and-                                   )
                                               )
 MIKE (LAST NAME UNKNOWN)                      )
 36099 Euclid Ave.                             )
 Willoughby, OH 44094                          )
                                               )
                            Defendants.        )



                                    INTRODUCTION

       It is unfathomable in contemporary American society that a young black

man could kick a mature white woman in the buttocks, while on the job, on video

camera, and not only escape any criminal sanction, but also maintain their

employment without any adverse consequence. Nevertheless, this is exactly what

has transpired between Plaintiff Paula Foster and the named Defendants in this

action; the only difference being that Plaintiff is black, and her assailant is white.

       Defendant Covelli Enterprises, Inc. subjected Plaintiff Paula Foster to




                                           1
    Case: 1:18-cv-02684-SO Doc #: 1 Filed: 11/19/18 2 of 16. PageID #: 2




invidious employment discrimination based on her status as an African-

American woman. On July 5, 2018, Plaintiff was kicked in the buttocks by her

supervisor, Defendant Mike (last name currently unknown), for not counting her

drawer fast enough to his satisfaction. This incident was captured on video.

       Defendants have a written policy purporting to investigate, and discipline

reported acts of violence and sexual harassment in its workplaces. Nevertheless,

Plaintiff Paula Jones was publicly ridiculed, threatened, and castigated when she

reported her attack to her next level supervisor, Lauren (last name currently

unknown). Furthermore, rather than disciplining Mike, Defendant Covelli

allowed him to take a paid vacation with no further sanction or discipline.

       Defendants’ willful violation of its own written policy, callous disregard for

Plaintiff’s civil and statutory rights, as well as the persistent ridicule of Plaintiff

rendered her working conditions so intolerable that she had no choice but to

resign her position. Plaintiff has timely filed her charges with the U.S. Equal

Employment Opportunity Commission, and now commences this action to

vindicate her civil rights.

                              JURISDICTION AND VENUE

       1.      This action is brought pursuant to claims arising under the laws of

the State of Ohio, and O.R.C. § 4112.02. This action is also brought pursuant to 42

U.S.C. § 2000e-2, and 42 U.S.C. § 1981, as it is also an action for compensatory

damages, punitive damages, and attorney fees.

       2.      Personal Jurisdiction is appropriate as Defendant Covelli regularly




                                            2
    Case: 1:18-cv-02684-SO Doc #: 1 Filed: 11/19/18 3 of 16. PageID #: 3




transacts business in this forum, supplies goods and services in this forum, and

has caused tortious injury in this forum.

       3.      Venue is proper in this as the events giving rise to Plaintiffs’ claims

also occurred in this judicial district.

                                           PARTIES

       4.      Plaintiff, Paula Foster (“Foster”), is an Ohio citizen, with permanent

residence in the city of Euclid, Cuyahoga County, Ohio. At all times relevant

herein, Foster was an employee of Defendant Covelli’s Panera Bread Company

franchise located at 36099 Euclid Avenue, Willoughby, OH 44094.

       5.      Defendant Covelli Enterprises, Inc. (“Covelli”) is an Ohio

corporation with more than fifteen employees, and a principal place of business

located in Warren, Ohio. Covelli owns and operates the Panera Bread Company

located in Willoughby, Lake County, Ohio, which is the subject of this

controversy.

       6.      Defendant Mike is a supervisor at the Panera Bread Company

located at 36099 Euclid Ave, Willoughby, OH 44109. Upon information and

belief he is an adult resident of Ohio.

                                            FACTS

       7.      Foster is a 52 year old African-American woman. Foster began

working for Panera Bread Company located at 36099 Euclid Avenue, Willoughby,

OH 44094, as a customer service representative and baker on October 31, 2017.

She was one of only two African-Americans working at that location.




                                            3
    Case: 1:18-cv-02684-SO Doc #: 1 Filed: 11/19/18 4 of 16. PageID #: 4




        8.    Foster experienced discrimination in the form of less favorable

treatment and working conditions from the inception of her term of employment,

up to the time of her discharge.

        9.    On July 5, 2018, Foster was finishing her mid-day shift. Mike (last

name currently unknown), was acting as Foster’s supervisor at this time.

        10.   As Foster was counting her drawer, Mike approached her from the

rear, and kicked her in the buttocks. This incident happened in plain view of the

store’s surveillance cameras and was witnessed my several other store employees.

        11.   Foster was extremely frightened and embarrassed, and abruptly

stopped counting her drawer. When she asked Mike why he had kicked her, he

responded that she was ‘moving to slow.’

        12.   Pursuant to Defendant’s employee handbook, Foster immediately

reported Mike’s actions the next day to April (last name unknown), the

company’s human resources director responsible for sexual harassment

complaints.

        13.   April promised to investigate the assault. And yet, after viewing the

video footage of Foster being kicked, decided to take no disciplinary action

against Mike, and allowed him to take his scheduled vacation.

        14.   Upon learning that April would not be disciplining Mike, despite

Defendant’s written policy against violence and sexual harassment, Foster then

filed a criminal complaint with the Willoughby police department on July 7,

2018.




                                         4
    Case: 1:18-cv-02684-SO Doc #: 1 Filed: 11/19/18 5 of 16. PageID #: 5




       15.     The Willoughby police reviewed the surveillance video, observed

Mike kick Foster in her buttocks, and yet declined to charge Mike because they

deemed the matter to be civil in nature, as they believed the incident to be an act

of “horseplay.”

       16.     Faced with no recourse whatsoever for her violation, Foster bravely

returned to work on July 9, 2018. Foster was suffering from acute depression and

anxiety over being assaulted in her workplace, and fearful that she would be

attacked again, as no one would hold Mike, a young white man, accountable for

kicking her.

       17.     Foster asked her assistant manager, Lauren (last name currently

unknown), for help dealing with this controversy immediately upon arriving at

work. Lauren responded by ridiculing Foster for still being upset days after the

attack. Lauren’s rude and callous response moved Foster to tears. Lauren then

directed Foster to leave the store if she could not control her emotions.

       18.     Foster composed herself and began her shift. Lauren again

confronted Foster in front of the staff and several customers, and threatened

Foster that if she had an emotional outburst she would be thrown out of the store.

       19.     The next day on July 10, 2018, having now been rebuffed by April

and Lauren, Foster attempted to report her assault to Joe (last name currently

unknown), who is another manager for Defendant’s store. Joe declined to supply

Foster with a formal incident report, and instead advised her to write her

complaint on notebook paper and submit it to the corporate offices.




                                         5
    Case: 1:18-cv-02684-SO Doc #: 1 Filed: 11/19/18 6 of 16. PageID #: 6




       20.    On July 12, 2018, Foster again contacted April in the Human

Resources department, and was informed that Mike would be taking his vacation,

and no disciplinary action regarding him was reported to Foster. April advised

Foster to keep working at the location despite her attack, and despite any

assurance that Mike would be disciplined or that any other action would be taken

to safeguard her person.

       21.    Due to the humiliation, refusal to discipline her perpetrator, as well

as the animus directed to her by management, work conditions had become so

intolerable to Foster that she had no recourse but to terminate her employment

and find a safe place to work where her dignity would be protected.

  FIRST CLAIM FOR RELIEF – 42 U.S.C. § 2000e-2 Claim for Sexual
           Harassment and Hostile Work Environment

       22.    Plaintiffs hereby incorporate by reference all preceding paragraphs

as if fully rewritten herein.

       23.    42 U.S.C. § 2000e-2, also known as Title VII of the Civil Rights Act

of 1964 provides that:

                      “It shall be an unlawful employment practice for an

                      employer . . . to discriminate against any individual with

                      respect to his compensation, terms, conditions, or privileges

                      of employment, because of such individual's race, color,

                      religion, sex, or national origin . . .”

       24.    Plaintiff Foster is an African-American Woman.




                                            6
    Case: 1:18-cv-02684-SO Doc #: 1 Filed: 11/19/18 7 of 16. PageID #: 7




       25.    Plaintiff was subjected to unwelcome sexual harassment when her

male supervisor, Defendant Mike, made contact with her buttocks without her

consent.

       26.    Plaintiff was subjected to this harassment because of her sex.

       27.    The harassment realized by Plaintiff Foster had the effect of

unreasonably interfering with her work performance and creating an

intimidating, hostile, and offensive work environment that seriously affected the

psychological well-being of Plaintiff Foster.

       28.    At all times relevant herein, Defendants’ employees, agents,

managers, supervisors, officers, and other staff were all acting within the scope of

their employment for Defendant, and Defendant is vicariously liable for the

aggrieved conduct.

       29.    As a direct and proximate cause of Defendants’ misconduct,

Plaintiffs suffered and continue to suffer injury and damages as set forth in this

complaint.


     SECOND CLAIM FOR RELIEF – 42 U.S.C. § 2000e-2 Claim for
           Employment Discrimination Based on Race

       30.    Plaintiffs hereby incorporate by reference all preceding paragraphs

as if fully rewritten herein.

       31.    Plaintiff Foster is an African-American.

       32.    At all times relevant to this complaint, Plaintiff was fully qualified

for her position.




                                          7
    Case: 1:18-cv-02684-SO Doc #: 1 Filed: 11/19/18 8 of 16. PageID #: 8




       33.    Despite Plaintiff’s qualifications, Plaintiff was subjected to disparate

treatment in working conditions as compared to her white and male

counterparts. Furthermore, Plaintiff was discharged from her employment either

directly or constructively.

       34.    Following Plaintiff’s discharge from employment, her position

remained open for applicant’s with Plaintiff’s qualifications.

       35.    As a direct and proximate cause of Defendants’ misconduct,

Plaintiffs’ suffered and continued to suffer injury and damages as set forth in this

Complaint.

THIRD CLAIM FOR RELIEF – 42 U.S.C. § 2000e-2 Claim for Age
                   Discrimination

       36.    Plaintiff hereby incorporates by reference all preceding paragraphs

as if fully rewritten herein.

       37.    Plaintiff Foster is Fifty-Two years old.

       38.    At all times relevant to this complaint, Plaintiff was fully qualified

for her position.

       39.    Despite Plaintiff’s qualifications, Plaintiff was subjected to disparate

treatment in working conditions as compared to her younger counterparts.

Furthermore, Plaintiff was discharged from her employment either directly or

constructively.

       40.    Following Plaintiff’s discharge from employment, her position

remained open for applicants with Plaintiff’s qualifications.




                                          8
    Case: 1:18-cv-02684-SO Doc #: 1 Filed: 11/19/18 9 of 16. PageID #: 9




       41.    As a direct and proximate cause of Defendants’ misconduct,

Plaintiffs’ suffered and continued to suffer injury and damages as set forth in this

Complaint.



        FOURTH CLAIM FOR RELIEF- 42 U.S.C. § 1981 Claim For
             Employment Discrimination Based on Race

       42.    Plaintiffs hereby incorporate by reference all preceding paragraphs

as if fully rewritten herein.

       43.    As a direct and proximate cause of Defendants’ misconduct,

Plaintiff suffered and continues to suffer injury and damages as set forth in this

Complaint.

   FIFTH CLAIM FOR RELIEF- O.R.C. § 4112.02 Claim for Unlawful
                       Discrimination


       44.    Plaintiffs hereby incorporate by reference all preceding paragraphs

as if fully rewritten herein.

       45.    Defendants’ subjected Plaintiff Foster to a hostile work

environment, disparate treatment, and caused her wrongful termination from

employment because of her age, status as a woman, and/or her race.

       46.    As a direct and proximate cause of Defendants’ misconduct,

Plaintiffs’ suffered and continue to suffer injuries and damages as set forth in this

Complaint.

SIXTH CLAIM FOR RELIEF- State Law Claim for Assault and Battery




                                          9
  Case: 1:18-cv-02684-SO Doc #: 1 Filed: 11/19/18 10 of 16. PageID #: 10




       47.    Plaintiffs hereby incorporate by reference all preceding paragraphs

as if fully rewritten herein.

       48.    The actions of Defendant Mike towards Plaintiff created in her the

fear and apprehension of an immediate, harmful, and offensive touching and

constituted a harmful touching, knowingly and without legal justification.

       49.    Defendant Mike was acting on behalf of Defendant Covelli, and

within the scope of his employment when he assaulted and battered Plaintiff

Foster.

       50.    Furthermore, Defendant Mike’s conduct was ratified by Defendant

Covelli when, upon learning of his tortious conduct, declined to discipline or

otherwise follow its own policies relating to workplace harassment and violence.

       51.    Defendant Covelli is vicariously liable for Defendant Mike’s

conduct.

       52.    As a direct and proximate cause of Defendants’ misconduct,

Plaintiffs’ suffered and continue to suffer injuries and damages as set forth in this

Complaint.

   SEVENTH CLAIM FOR RELIEF- State Law Claim for Intentional
               Infliction of Emotional Distress

       53.    Plaintiffs hereby incorporate by reference all preceding paragraphs

as if fully rewritten herein.

       54.    Defendants engaged in extreme and outrageous behavior as alleged

in this complaint.




                                         10
  Case: 1:18-cv-02684-SO Doc #: 1 Filed: 11/19/18 11 of 16. PageID #: 11




       55.    Defendants intended such conduct to inflict such severe emotional

distress upon Plaintiff and knew that their conduct would cause Plaintiff severe

and serious emotional distress, which was of a nature that no reasonable person

could be expected to endure.

       56.    Defendants’ conduct did, in fact, cause such distress.

       57.    As a direct and proximate result of Defendants’ outrageous conduct,

Plaintiff was injured and suffered actual damages.



                              PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Paula Foster, demand that judgment be entered in

their favor on all counts and prays the Court award the following relief:

   A. Compensatory damages in excess of jurisdictional amount, to be

       determined at trial, for the violation of Plaintiffs’ rights;

   B. Punitive damages in an amount to be determined at trial for the willful,

       wanton, malicious, and reckless conduct of Defendants;

   C. Declaratory and injunctive relief as the Court may deem appropriate;

   D. Attorney fees and the costs of this action and other costs that may be

       associated with this action; and

   E. All other relief which this Honorable Court deems equitable and just.




                                          11
   Case: 1:18-cv-02684-SO Doc #: 1 Filed: 11/19/18 12 of 16. PageID #: 12




                               JURY DEMAND

Plaintiffs demand a trial by jury pursuant to Ohio Rule of Civil Procedure 38(b)

on all issues so triable.

                                         Respectfully submitted,

                                  /s/Christopher McNeal, Esq.____________
                                  CHRISTOPHER MCNEAL, ESQ. (#0096363)
                                  MCNEAL LEGAL SERVICES, LLC.
                                  5333 Northfield Road, Suite 300
                                  Bedford Heights, Ohio 44146
                                  (216) 865-5625 – Telephone
                                  chris@mcneallegalservices.com - Email

                                  Attorney for Plaintiff Paula Foster




                                       12
Case: 1:18-cv-02684-SO Doc #: 1 Filed: 11/19/18 13 of 16. PageID #: 13
Case: 1:18-cv-02684-SO Doc #: 1 Filed: 11/19/18 14 of 16. PageID #: 14
Case: 1:18-cv-02684-SO Doc #: 1 Filed: 11/19/18 15 of 16. PageID #: 15
Case: 1:18-cv-02684-SO Doc #: 1 Filed: 11/19/18 16 of 16. PageID #: 16
